Citation Nr: 0201724	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  98-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD), effective on January 30, 1997 to May 
30, 2000.  

2.  Entitlement to an increased rating for the service-
connected PTSD, currently rated as 50 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to March 
1970.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO.  

The veteran testified at a hearing before the undersigned 
Member of the Board at the RO in May 1999.  

The case was remanded by the Board to the RO in October 1999 
for additional development of the record.   

In a rating decision dated in September 1997, the RO found 
that the veteran had not presented a well-grounded claim of 
service connection for degenerative disc disease, lumbosacral 
and lower thoracic spine (claimed as low back injury).  

In a January 2002 Informal Hearing Presentation, the 
veteran's representative requested readjudication of the 
issue of service connection for a low back disability in 
light of the changes produced by VCAA.  

Accordingly, the Board refers the issue to the RO for further 
consideration consistent with this request.  



FINDINGS OF FACT

1.  Prior to May 5, 1999, the service-connected PTSD is not 
shown to have produced disabling manifestations consistent 
with more than occupational and social impairment due to mild 
or transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  

2.  Beginning on May 5, 1999, the service-connected PTSD is 
shown to have been manifested by a level of impairment that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, memory, insight and mood, and is 
shown to be manifested by confusion, impaired cognitive 
functioning, insomnia, depression and the inability to 
establish and maintain effective work and social 
relationships.  

3.  Findings of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name have 
never been demonstrated to be due to the service-connected 
disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected PTSD, prior to 
May 5, 1999 have not been.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130 including Diagnostic Code 9411 (2001).  

2.  The criteria for the assignment of a 70 percent rating, 
but not higher, for the service-connected PTSD on May 5, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Historically, the RO received the veteran's claim of service 
connection on January 30, 1997.  

The medical evidence of record at that time consisted of some 
VA and private medical records dated from 1987 through 1990 
showing that the veteran had a diagnosis of PTSD manifested 
by symptoms of emotional numbing, depression, inability to 
concentrate, insomnia, mistakes at work, isolation, problems 
with authority at work, nightmares and flashbacks of combat 
in the Republic of Vietnam.  These records also show that the 
veteran's problems might have been alcohol related and that 
the veteran became angry and violent when drinking.  

In conjunction with his claim of service connection, the 
veteran was afforded a VA examination in March 1997, when he 
described himself as a "rebel" and noted a number of brief 
encounters with the law as the result of his drinking.  He 
reportedly had married and divorced the same woman three 
times and fathered three children by her.  The veteran had 
worked for 24 years as a railroad brakeman, but left that job 
when he was sent to prison in 1991.  Following prison, he 
worked at cabinetry, but noted that he would be looking for 
another job because the sawdust irritated his sinuses.  

Subjectively, the veteran noted that his PTSD symptoms had 
diminished in intensity since the late 1980's, or were not 
limiting in terms of his functioning.  He noted that his 
sleep was "okay," but yet reported that he woke up at night 
screaming.  The veteran considered himself to be irritable.  
He noted that he sometimes had distressing recollections of 
disturbing events in service, but stated that he "[knew] when 
[it was] happening," and it was "not as vivid as it used to 
be like in 1988."  

The veteran further stated that, while engaging in certain 
activities such as hunting, he would "flash away," meaning 
that he would feel like he did when he was on patrol during 
the war.  He also experienced these "flashes" while working 
on the railroad at night and with hearing specific sounds 
such as helicopters and fireworks or seeing gunpowder.  He 
noted having an ability to cope with these experiences.  

The veteran also described his life as being somewhat 
constricted in that he was "a loner."  His sense of future 
was noted to be foreshortened as he professed an intention to 
search for another occupation that would not affect his 
health.  He also did not describe himself as hypervigilant or 
susceptive to startle responses, except for helicopter sounds 
and fireworks.  

Objectively, the veteran appeared well groomed and sat 
comfortably and eagerly on the couch, maintaining eye 
contact.  His affect was pleasant and appropriate.  The 
veteran did get teary at one point, when recalling a specific 
event in Vietnam.  For the most part, the veteran appeared 
bright and emotionally stable.  His speech was normal in 
tempo and rhythm, and there was no sign of any kind of 
thought disorder.  

Cognitively, the veteran was noted to be able to abstract 
proverbs and similarities, repeat five digits, learn four 
objects and could repeat two out of four after distraction, 
and do simple calculation.  His judgment appeared adequate in 
that he had not had recent legal trouble, had maintained his 
sobriety, and had worked consistently at a job for the past 
year and a half.  

The diagnosis was that of past history of PTSD.  The examiner 
further opined that the veteran did not seem to be disabled 
by the symptoms and appeared to be functioning well in his 
life.  His Global Assessment of Functioning (GAF) score was 
stated to be 80.  

At a follow-up VA examination in April 1997, the same 
examiner noted a clear diagnosis of PTSD.  Additionally, the 
examiner noted that the veteran's symptoms of PTSD included 
those of occasional nightmares, flashbacks triggered by sound 
of helicopters and some irritability.  The examiner did note 
that the veteran appeared to be functioning well over the 
past year despite the symptoms.  A past history of alcohol 
dependence was also noted.  The GAF score was again noted as 
80.  

In a September 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective on January 30, 1997.  The veteran timely appealed 
that determination on the basis that the assigned rating did 
not reflect the extent of his disability.  

As noted hereinabove, the veteran testified at a personal 
hearing before the undersigned Member of the Board sitting at 
the RO on May 5, 1999.  The veteran testified that he 
experienced anxiety at all times and continued to have 
nightmares due to his PTSD.  He also noted difficulties with 
being around crowds of people and stated that his feelings 
were "shut down."  The veteran reported that he was not 
currently seeking treatment for the PTSD because he could not 
afford such treatment.  The veteran also testified that he 
was unemployed due to a recent shoulder injury.  

In light of the veteran's hearing testimony, the Board 
remanded the case back to the RO for further development of 
the record to include a contemporaneous VA examination in 
order to evaluate the severity of the service-connected 
disability.  

The veteran was afforded the VA examination in May 2000.  At 
that time, the veteran indicated that he had suffered a 
shoulder injury while working for a glass and window company 
owned by his brother.  The veteran noted that he continued to 
work light duty and added that he worked weekends as a 
cashier in a local truck stop where he was paid poorly, but 
was able to deal well with the customers.  

The veteran indicated that he needed increased compensation 
so that he would be eligible for VA vocational rehabilitation 
because he wanted to work lighter duty using computers or 
cash registers, in order to support himself.  

The veteran reported that outside of work he had no life.  He 
indicated that he was unable to baby-sit his grandchild 
because when the child whined and cried he felt helpless and 
got sick at the stomach.  The veteran reported having sleep 
problems, flashbacks and noted that he cried every day.  The 
veteran also stated that he did not enjoy anything or visit 
any friends and was angry most of the time.  

The VA examiner noted that the veteran was alert and intense, 
and spoke in a constantly angry tone.  The veteran was neatly 
dressed and groomed.  His discourse seemed a little 
disconnected, with the details not always consistent.  He 
indicated that he would be capable of work with training.  

The VA examiner concluded that the veteran still suffered 
from PTSD most predominantly characterized by hypervigilance 
and suspicions, isolation, flashbacks and intense almost 
constant anger.  He was also dependent on marijuana for anti-
anxiety effect.  He currently worked part time at two jobs.  

The VA examination diagnosis was that of PTSD.  The veteran's 
GAF score was noted as 45, with serious symptoms, conflicts 
with his brother, an inability to care for his grandchild, 
intense anger and suspicions.  

In light of the May 2000 examination report, the RO increased 
the rating to 50 percent for the service-connected PTSD 
effective on May 31, 2000.  The RO found that May 31, 2000, 
the day of the VA examination, was the first date that 
medical evidence showed an increase in symptomatology.  


II.  Legal Analysis

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of an increased 
rating for the service-connected PTSD remains in appellate 
status.  

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, the veteran has been informed of what information 
was needed to support his claim in rating decisions, 
Statements of the Case and letters sent to him by the RO, as 
noted hereinabove.  

Moreover, the veteran was afforded a personal hearing at 
which he testified as to the severity of the service-
connected disability.  In light of that hearing testimony, 
the case was then remanded for further development of the 
record.  This included another VA examination.  

Accordingly, in light of the development already taken in 
this case and the favorable action taken hereinbelow, the 
Board finds that the veteran is not prejudiced thereby and no 
further assistance in developing the facts pertinent to his 
claim is required.  In this case, the Board finds that there 
is sufficient evidence of record to decide his claim 
properly.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.  

Under Diagnostic Code 9411, a 10 percent evaluation is 
assigned when the veteran exhibits occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Based on a careful review of the entire record, the Board 
notes that the veteran's PTSD symptoms had fluctuated 
considerably from the late 1980's to the present time.  

As such, the Board has determined that the veteran was 
entitled to "staged" ratings for his service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  

Based on a review of the entire record, the Board finds that, 
when the veteran filed his claim of service connection in 
1997, the service-connected disability picture referable to 
the service-connected PTSD was shown to equate with the 
schedular criteria that supported the assignment of a rating 
no higher than 10 percent.  

Specifically, the service-connected PTSD was shown to be 
manifested by a level of impairment that was consistent with 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  

Importantly, the March and April 1997 VA examination reports 
noted the veteran's GAF score as 80, and the examiner opined 
that the veteran did not appear to be disabled by the 
symptoms and appeared to be functioning well in his life.  

Moreover, the veteran himself reported that his PTSD symptoms 
had diminished in intensity since the late 1980's and were 
not limiting in terms of his functioning.  

However, the veteran later testified at his hearing before 
the undersigned Member of the Board in May 1999, that his 
PTSD had increased in severity.  The veteran reiterated these 
assertions during a May 2000 VA examination.  

Based on its review of the record, the Board now finds that, 
on the date of the hearing on May 5, 1999, the service-
connected disability picture referable to PTSD first was 
shown to more nearly approximate the schedular criteria that 
supported the assignment of a 70 percent rating under 
Diagnostic Code 9411.  

The more recent medical evidence showed that the veteran's 
GAF score as 45, signifying serious symptoms that are now 
found to have been present when he testified on May 5, 1999.  

At that time, in the Board's opinion, serious impairment in 
social and occupational functioning was shown with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
confusion, inability to concentrate, inability to work, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

The veteran's May 2000 examination report indicated that the 
veteran's reported history was somewhat confusing and that he 
was intense, spoke in an angry tone and was hypervigilant and 
suspicious.  

Furthermore, the veteran testified at his personal hearing 
that his marriage failed three times, that he had difficulty 
controlling his anger and emotions, that he had difficulty 
sleeping and that he continued to have nightmares and 
flashbacks of Vietnam.  

Nonetheless, despite the increase in the veteran's PTSD 
symptoms, the evidence of record does not establish that the 
service-connected disability has been 100 percent disabling, 
as the evidence has never shown total occupational and social 
impairment.  The veteran also is not shown to have claimed 
that he was unemployable due to service-connected disability.  

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The veteran is not disoriented 
to time or place.  Finally, the veteran the veteran has no 
trouble recalling names of close relatives, occupation or his 
own name.  

Given the facts in this case, the Board concludes that the 
criteria for a rating in excess of 10 percent have not been 
met for the service-connected PTSD from the effective date of 
the grant of service connection through May 4, 1999, the day 
prior to the personal hearing.  

The Board also concludes that a 70 percent rating is 
assignable for the service-connected PTSD effective on May 5, 
1999 in accordance with the provisions of Diagnostic Code 
9411.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.129, 4.130 including Diagnostic Code 9411 (2001).  



ORDER

A rating in excess of the initial 10 percent rating for the 
service-connected PTSD from the effective date of the grant 
of service connection through May 4, 1999 is denied.  

An increased schedular rating of 70 percent for the service-
connected PTSD is granted, effective on May 5, 1999, subject 
to the regulations controlling to disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

